IN THE SUPREME COURT OF TENNESSEE
                               AT JACKSON
                                November 13, 2003 Session

          RICHARD JOHN JOLLY v. LYNETTE SUZANNE JOLLY

                      Appeal by Permission from the Court of Appeals
                          Chancery Court for McNairy County
                       No. 7471    Martha B. Brasfield, Chancellor



                    No. W2001-00159-SC-R11-CV - Filed March 19, 2004


This appeal arises out of divorce proceedings brought in the District Court of Johnson County,
Kansas, and the Chancery Court of McNairy County, Tennessee. In dividing the parties’ real
property, the chancery court reduced Husband’s share by the amount of the child support arrearage
and discovery-related sanction assessed by the Kansas court in its decree of divorce. We granted
permission to appeal. We conclude that the chancery court erred in enforcing a decree that was not
properly registered under the Uniform Interstate Family Support Act. Therefore, the judgment of
the Court of Appeals is reversed, and the case is remanded to the chancery court for proceedings
consistent with this opinion.

 Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals Reversed;
                        Case Remanded to the Chancery Court

JANICE M. HOLDER, J., delivered the opinion of the court, in which FRANK F. DROWOTA , III, C.J.,
and E. RILEY ANDERSON , ADOLPHO A. BIRCH , JR., and WILLIAM M. BARKER, JJ., joined.

Richard John Jolly, Bethel Springs, Tennessee, Pro Se.

Ken Seaton, Selmer, Tennessee, for the appellee, Lynette Suzanne Jolly.

Paul G. Summers, Attorney General and Reporter; and Pamela A. Hayden-Wood, Assistant Attorney
General, for the intervenor, State of Tennessee.

                                           OPINION

                             Factual and Procedural Background

      On November 30, 1999, Richard John Jolly (“Husband”) filed a Petition for Divorce in the
Chancery Court of McNairy County, Tennessee. In response to this petition, Lynette Suzanne Jolly
(“Wife”) filed an answer and a countercomplaint. In her countercomplaint, Wife stated that a
petition for divorce was pending in the District Court of Johnson County, Kansas (“the Kansas
court”), and asked the Tennessee chancery court to enforce any child support orders entered by the
Kansas court. She also requested that the chancery court equitably divide the parties’ marital
property.

        The Kansas court held a hearing on Wife’s divorce petition on June 21, 2000. Husband did
not attend this hearing. The Kansas court entered a Judgment and Decree of Divorce in which it
granted Wife an absolute divorce on the ground of incompatibility, granted Wife sole legal and
residential custody of the parties’ four minor children, decreed that Wife would have sole discretion
to structure Husband’s visitation with the children, and ordered Husband to pay child support in the
amount of $1,359 per month. The court also ordered Husband to pay a child support arrearage in
the amount of $16,848 and imposed a $500 sanction for Husband’s failure to comply with the court’s
discovery order of March 14, 2000. Because the court found that it did not have jurisdiction over
the parties’ real property located in McNairy County, Tennessee, it did not divide this marital asset
of the parties. The Kansas court’s divorce decree was never domesticated in Tennessee.

        The chancery court set the case for trial on December 4, 2000. Before trial, Husband moved
to vacate the child custody, visitation, and support orders entered by the Kansas court, stating that
“should there have been or should there be in the future any attempt to register the Kansas Child
Custody, Support, and Visitation orders in Tennessee that [Husband] does contest those orders and
moves that they be vacated.” Husband did not appear for trial, and the chancellor proceeded on
Wife’s countercomplaint.

        The chancery court entered an order on December 21, 2000, reflecting that the Kansas court
had granted the parties a divorce. Upon finding that it had jurisdiction to determine the property
issues related to the parties’ divorce, the chancery court directed the clerk and master to sell the
parties’ real property at public auction. The court ordered that the first $26,000 of the net proceeds
from the sale be paid to Wife to compensate her for the separate property she used in purchasing and
improving the real property. The court further ordered that the remaining net proceeds be divided
equally between the parties, with Husband’s half reduced by the amount of the child support
arrearage and the discovery-related sanction that the Kansas court ordered him to pay in its divorce
decree.

        On appeal, Husband argued that the chancery court was required to first register the Kansas
court’s decree and to provide him with notice and an opportunity to contest its validity before
ordering the division of the parties’ marital property and reducing his share of the sale proceeds by
the amount of his child support arrearage and by the sanction imposed. The Court of Appeals
disagreed and affirmed the judgment of the chancery court.

       We granted permission to appeal.




                                                 -2-
                                                     Analysis

        In divorce cases, a trial court has the authority, upon the request of either party, to equitably
divide the marital estate between the parties. Tenn. Code Ann. § 36-4-121(a)(1) (1996); Flannary
v. Flannary, 121 S.W.3d 647, 649 (Tenn. 2003). Trial courts are afforded wide discretion in
equitably dividing marital property. Tenn. Code Ann. § 36-4-121(a), (c) (1996); Flannary, 121
S.W.3d at 650. Appellate courts generally defer to the trial court’s decision unless it is inconsistent
with the factors in Tennessee Code Annotated section 36-4-121(c) or the evidence preponderates
against the trial court’s ruling. Manis v. Manis, 49 S.W.3d 295, 306 (Tenn. Ct. App. 2001).

        Tennessee Code Annotated section 36-4-121(c) directs trial courts to consider “all relevant
factors” in arriving at a property division.1 The Court of Appeals determined that the chancery court
properly considered the child support arrearage assessed by the Kansas court as a relevant factor
under Tennessee Code Annotated section 36-4-121(c). Tennessee Code Annotated section
36-4-121(c)(2) provides that trial courts shall consider the parties’ financial liabilities and financial
needs in dividing the marital estate. We conclude, however, that the practical effect of the chancery
court’s consideration of the arrearage, as well as the discovery-related sanction, was to improperly
enforce parts of the Kansas court’s decree.




        1
                In making equitable division of marital property, the court shall consider all relevant
                factors including:

                         (1) The duration of the marriage;
                         (2) The age, physical and mental health, vocational skills,
                         employability, earning capacity, estate, financial liabilities and
                         financial needs of each of the parties;
                         (3) The tangible or intangible contribution by one (1) party to the
                         education, training or increased earning power of the other party;
                         (4) The relative ability of each party for future acquisitions of
                         capital assets and income;
                         (5) The contribution of each party to the acquisition,
                         preservation, appreciation or dissipation of the marital or
                         separate property, including the contribution of a party to the
                         marriage as homemaker, wage earner or parent, with the
                         contribution of a party as homemaker or wage earner to be given
                         the same weight if each party has fulfilled its role;
                         (6) The value of the separate property of each party;
                         (7) The estate of each party at the time of the marriage;
                         (8) The economic circumstances of each party at the time the
                         division of property is to become effective;
                         (9) The tax consequences to each party; and
                         (10) Such other factors as are necessary to consider the equities
                         between the parties.

Tenn. Code Ann. § 36-4-121(c) (1996).

                                                         -3-
        In the countercomplaint she filed in the chancery court, Wife explicitly asked the court to
enforce any child support orders entered by the Kansas court by creating a lien in her favor against
Husband’s interest in the parties’ real property. It appears that the chancery court did exactly as Wife
asked. The chancery court’s order of December 21, 2000, stated that “[t]he remaining net proceeds
of the sale of the real property shall be divided equally but [Husband’s] one-half shall be subject to
the child support arrearage in the amount of $16,848.00 as well as the $500.00 [Husband] was
ordered to pay in the Final Decree of Divorce.” By specifically referring to the Kansas court’s decree
and assessing the exact amounts ordered by that court, the chancery court’s order effectively compels
Husband’s compliance with the decree. The act of compelling such compliance epitomizes the
definition of “enforcement.” See Black’s Law Dictionary 549 (7th ed. 1999) (defining
“enforcement” as “[t]he act or process of compelling compliance with a law, mandate, or
command”). By reducing Husband’s equitable share of the marital property by the amount of the
child support arrearage and the discovery-related sanction, the chancery court, in essence, enforced
these provisions of the Kansas court’s divorce decree.

         The chancery court’s enforcement of these provisions is problematic because the Kansas
court’s decree was never domesticated in Tennessee. See Frazier v. Frazier, 72 S.W.3d 333, 335
(Tenn. Ct. App. 2001) (“Judgments obtained in sister states are valid and enforceable when properly
domesticated in the courts of this State.”). The Uniform Interstate Family Support Act (“UIFSA”)
provides a procedure for domesticating foreign judgments, decrees, or orders involving child support
or spousal support in Tennessee. See Tenn. Code Ann. § 36-5-2301 (Supp. 1999); Tenn. Code Ann.
§§ 36-5-2601 to -2603 (Supp. 1999). Under this act, a foreign decree that contains a child or spousal
support order must be registered before the support order can be enforced. See Tenn. Code Ann.
§§ 36-5-2601 to -2603 (Supp. 1999). To register such a decree, the documents and information
listed in Tennessee Code Annotated section 36-5-2602(a) must be sent to the trial court in the county
in which the decree will be registered.2 Once the request for registration is received, the registering
court files the decree as a foreign judgment. Tenn. Code Ann. § 36-5-2602(b) (Supp. 1999).

         2
           To register a foreign support order, the following documents and information must be sent to the trial court
in the county with appropriate jurisdiction:

                  (1) A letter of transmittal to the tribunal requesting registration and enforcement;
                  (2) Two (2) copies, including one (1) certified copy, of all orders to be registered,
                  including any modification of an order;
                  (3) A sworn statement by the party seeking registration or a certified statement by
                  the custodian of the records showing the amount of any arrearage;
                  (4) The name of the obligor and, if known:
                            (i) The obligor’s address and social security number;
                            (ii) The name and address of the obligor’s employer and any other source
                            of income of the obligor; and
                            (iii) A description and the location of property of the obligor in this state
                            not exempt from execution; and
                  (5) The name and address of the obligee and, if applicable, the agency or person to
                  whom support payments are to be remitted.

Tenn. Code Ann. § 36-5-2602(a) (Supp. 1999).

                                                           -4-
Thereafter, the registering court notifies the nonregistering party that the decree has been registered
and sends the nonregistering party a copy of the decree along with the documents and information
that accompany it. Tenn. Code Ann. § 36-5-2605(a) (Supp. 1999). The court also notifies the
nonregistering party of his or her ability to contest the validity or enforcement of the support order
and the consequences of failing to do so. Tenn. Code Ann. § 36-5-2605(b) (Supp. 1999).

        In the present case, Wife admits that she failed to follow this procedure with respect to the
Kansas court’s decree. However, she contends that her failure to domesticate the Kansas court’s
decree should not result in the reversal of the chancery court’s property division because Husband
was given notice that Wife intended to rely on the decree. She therefore asserts that Husband has
been afforded all due process rights that would have been available to him had the decree been
registered pursuant to UIFSA. We disagree.

        The registration and notice provisions of UIFSA were designed not only to put the
nonregistering party on notice of the registering party’s intent to enforce a foreign support order but
also to provide the nonregistering party with a procedure to contest the order’s validity or
enforcement. See Tenn. Code Ann. § 36-5-2605 (Supp. 1999). A party who wishes to contest the
validity or enforcement of a foreign support order or who seeks to vacate the registration of a foreign
decree has the burden of proving one or more of the defenses listed in Tennessee Code Annotated
section 36-5-2607(a).3 The nonregistering party has twenty days from the date the notice of
registration was served to request a hearing to contest the order’s validity or enforcement. Tenn.
Code Ann. § 36-5-2606(a) (Supp. 1999). In this case, however, the Kansas court’s decree was never
registered, so a notice of registration was never served upon Husband. The chancery court, therefore,
enforced the Kansas court’s child support order without first giving Husband the opportunity to
contest its validity or enforcement.

        Husband contends that the Kansas court did not have personal jurisdiction over him when
it entered its Judgment and Final Decree of Divorce. Furthermore, in his Motion to Vacate Child

        3
                A party contesting the validity or enforcement of a registered order or seeking to
                vacate the registration has the burden of proving one or more of the following
                defenses:

                         (1) The issuing tribunal lacked personal jurisdiction over the
                         contesting party;
                         (2) The order was obtained by fraud;
                         (3) The order has been vacated, suspended, or modified by a later
                         order;
                         (4) The issuing tribunal has stayed the order pending appeal;
                         (5) There is a defense under the law of this state to the remedy
                         sought;
                         (6) Full or partial payment has been made; or
                         (7) The statute of limitation under § 36-5-2604 (Choice of Law)
                         precludes enforcement of some or all of the arrearages.

Tenn. Code Ann. § 36-5-2607(a) (Supp. 1999).

                                                       -5-
Custody, Support, and Visitation Orders from the State of Kansas, Husband stated that “should there
have been or should there be in the future any attempt to register the Kansas Child Custody, Support,
and Visitation orders in Tennessee that [he] does contest those orders and moves that they be
vacated.” As such, Husband has indicated an intent to contest the validity and enforcement of the
Kansas court’s decree and has asserted a defense that, if proven, would result in the decree being
declared void. He should be given an opportunity to raise this defense pursuant to the procedure set
forth in UIFSA.

        Husband’s remaining issues are without merit.

                                            Conclusion

        We conclude that the chancery court enforced parts of the Kansas court’s decree by reducing
Husband’s share of the marital property by the amounts of the child support arrearage and discovery-
related sanction assessed by the Kansas court. This enforcement violated UIFSA’s registration and
notice provisions because the Kansas court’s decree was never registered in Tennessee and Husband
was never provided notice of the registration or an opportunity to contest the validity and
enforcement of the decree. Therefore, the judgment of the Court of Appeals is reversed, and the case
is remanded to the chancery court for proceedings consistent with this opinion. On remand, the
chancery court shall ensure that the registration and notice procedures set forth in UIFSA are
followed and shall consider the defenses raised by Husband before determining whether the Kansas
court’s decree should be enforced. Costs of this appeal are taxed against the appellee, Lynette
Suzanne Jolly, and her surety, for which execution may issue if necessary.



                                                      ___________________________________
                                                      JANICE M. HOLDER, JUSTICE




                                                -6-